Citation Nr: 0934053	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-22 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1967 
to September 1973.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which, in pertinent part, denied 
entitlement to service connection for PTSD.  

The issue of a rating in excess of 10 percent for diabetes 
mellitus is not before the Board.  The March 2006 statement 
of the case (SOC) and the Veteran's May 2006 substantive 
appeal to the Board address only the issue of entitlement to 
service connection for PTSD.  See 38 C.F.R. §§ 20.200, 
20.202.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD, which he 
claims is related to seeing bodies floating in the river 
while serving on the USS Illusive.  

This claim must be remanded for two reasons.  

First, in filing his substantive appeal to the Board in May 
2006 the Veteran noted that he wanted a Board hearing at a 
local VA office.  The Veteran has not subsequently indicated 
a desire to withdraw his request for a Board hearing.  The RO 
has made no attempt to schedule a Board hearing for the 
Veteran.  In an August 2009 VA Form 8 certification of appeal 
document the RO notes that a Board hearing was not requested 
by the Veteran.  To ensure that the Veteran is afforded his 
right to a Board hearing pursuant to 38 C.F.R. § 20.700, this 
case must be remanded.  

Second, although in December 2004 the Veteran submitted an 
account of his experiences in Vietnam, he has not been 
provided with a VA PTSD stressor questionnaire.  A RO 
document notes that the Veteran should be sent a PTSD 
stressor questionnaire.  This was noted to be done on 
February 3, 2005.  A notice letter dated February 3, 2005, 
was sent to the Veteran, and the letter notes that a PTSD 
Questionnaire was enclosed, however a review of the claim 
file does not indicate that the Questionnaire was in fact 
sent to the Veteran.  Thus, the Board finds that to ensure 
that VA has met its duty to assist the appellant in 
developing the evidence in support of his claim pursuant to 
38 U.S.C.A. § 5103A, this case must be remanded to send the 
Veteran a PTSD Questionnaire.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him 
whether he would like to have a Board 
hearing before a Veteran's Law Judge.  If 
so, take all necessary steps to schedule 
the Veteran for a Board hearing.  

2.  Send the Veteran a VA PTSD 
Questionnaire.  Thereafter, if the Veteran 
returns the Questionnaire or offers other 
alleged stressors, take all necessary 
steps to verify the alleged stressors, 
including contacting the U. S. Army & 
Joint Services Records Research Center 
(JSRRC), the National Archives, and any 
other sources deemed necessary.  

3.  If, and only if, the Veteran's alleged 
stressor is verified, schedule the Veteran 
for a VA psychiatric examination to 
determine the nature and etiology of any 
current PTSD disability.  As to any PTSD 
disability identified, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
PTSD is the result of his verified 
stressor.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
note and discuss the VA treatment records 
of record, which indicate that the Veteran 
has been diagnosed with PTSD.  A rationale 
for all medical opinions must be provided.

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
	RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



